Citation Nr: 1806913	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-13 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas M. Humphrey, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979.

This appeal comes before the Board of Veterans' Appeals (Board) from December 2012 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  


FINDINGS OF FACT

1.  The Veteran's bilateral sensorineural hearing loss did not manifest in service or within one year of the Veteran's separation from active service, and is not otherwise etiologically related to the Veteran's active service.

2.  The Veteran does not have PTSD, and his psychiatric disorders, including non-specific depression disorder and unspecified anxiety disorder did not manifest in service and are not otherwise etiologically related to the Veteran's active service.


CONCLUSION OF LAW

1.  The criteria for service connection for bilateral sensorineural hearing loss have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), (2017).

2.  The criteria for service connection for psychiatric disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VA's Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.156.  Those duties have been satisfied here.

An August 2012 letter satisfied VA's duty to notify.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  That letter notified the Veteran of what evidence he was responsible for compiling, what evidence VA would compile on his behalf, what evidence was necessary to substantiate his claim for service connection, and it informed him regarding how the RO determines effective dates and disability ratings.  Thus, nothing more is required here.  See id. at 187-88.

VA also afforded the Veteran adequate assistance to develop his claim.  His service and post-service treatment records, to the extent they are available, have been obtained and associated with his claims file.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified any outstanding evidence that could be obtained, and the Board is unaware of any outstanding evidence.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary.  38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  When VA provides an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran received a VA examination for bilateral hearing loss and tinnitus in December 2012, and a VA examination for an acquired psychiatric disorder, to include PTSD, in May 2014.  The VA examiners reviewed the Veteran's electronic claims file and medical records, examined the Veteran, considered his complaints, provided a report of his symptoms, and provided opinions supported by rationales.  Although the Veteran has challenged the adequacy of the examinations, as discussed in greater detail in the respective analysis sections, the Board finds his allegations to be meritless.  The Board deems the December 2012 and May 2014 VA examinations adequate for adjudication purposes.  Barr, 21 Vet. App. at 311; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board will therefore proceed with the adjudication of this appeal.

II.	Laws and Regulations

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active duty service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303.  Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted on a presumptive basis for certain chronic diseases if the disability manifested to a compensable degree within the applicable presumptive period following a veteran's separation from active service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  Sensorineural hearing loss is considered an organic disease of the nervous system, see Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015), and the presumptive period is one year.  38 C.F.R. § 3.307(a)(3).

Service connection for a recognized chronic disease can also be established through continuity of symptomology.  38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For chronic diseases shown as such in active service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service connected unless attributable to an intercurrent cause.  38 C.F.R. § 3.303(b).  For a chronic disease to be considered to have been shown in active service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished for merely isolated findings.  Id.

III.	Analysis

A.	Bilateral Hearing Loss

Medical evidence shows that the Veteran has bilateral sensorineural hearing loss for VA purposes.  The Veteran contends that noise exposure from gunfire on a firing range and a computer he operated while on active air service caused his bilateral sensorineural hearing loss.  Thus, the issue on appeal is whether that noise exposure caused the Veteran's bilateral sensorineural hearing loss.

The Veteran's service treatment records do not document any hearing loss during the Veteran's active service.  Audiometer examinations on entrance and upon separation from active service show hearing within normal limits, and the medical examination performed upon the Veteran's separation from active service does not note any issues with the Veteran's ears or hearing.

VA medical center treatment records from February 2012 document that the Veteran received an audiometric examination.  The Veteran reported bilateral tinnitus for more than 25 years; however, the treatment records do not reflect a similar report regarding continuity of symptomatology for bilateral hearing loss.  An audiological examination showed hearing within normal limits through 2000 Hz, dipping to a moderate sensorineural hearing loss and recovering to a mild loss at 8000 Hz, bilaterally.  The Veteran was counseled regarding hearing aids and stated he did not want them.

The Veteran received a VA medical examination in December 2012.  On the authorized audiological evaluation in February 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
65
65
LEFT
15
20
15
45
50

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 98 percent in the left ear.  The VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss in the frequency range of 500-4000 Hz.  The VA examiner noted the Veteran's reports of acoustic trauma from a computer system that generated 110-115 dB while operating and the Veteran's exposure to gunfire without hearing protection for firearm qualification purposes.  The VA examiner concluded that the Veteran's bilateral sensorineural hearing loss was not related to his active air service because the Veteran's examination upon separation showed hearing within normal limits bilaterally.

The Board finds the VA examiner's opinion highly probative.  The VA examiner's opinion was predicated on an audiological examination, a consideration of the Veteran's lay statements, and a detailed review of the Veteran's claims folder.  The VA examiner's report addressed positive evidence in the record, to include the Veteran's contentions regarding noise exposure from computers and gunfire.  The VA examiner nonetheless found it less likely than not that the Veteran's bilateral sensorineural hearing loss was caused by the Veteran's active service.

The Board concludes that the probative evidence of record demonstrates that the Veteran's bilateral sensorineural hearing loss was not incurred in service, did not manifest within one year following separation from active service, and the Veteran did not report continuity of symptomatology for bilateral hearing loss following his separation from active service.  Thus, entitlement to service connection for bilateral sensorineural hearing loss is denied.

In reaching this conclusion, the Board has considered the Veteran's February 2013 statement that his 3 and half years of near-daily exposure to 110-115 dB caused permanent hearing loss.  The Veteran is competent to report the symptoms of hearing loss, the earliest records of which are from February 2012.  The Veteran is not, however, competent to provide an opinion on the etiology of his bilateral sensorineural hearing loss.  Any etiological relationship between that hearing loss and the Veteran's in-service noise exposure is complex, not objectively observable, and outside the scope of common lay knowledge.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, his lay statements do not constitute competent evidence to show nexus.

The Board has also considered the Veteran's contention in April 2013, April 2014, and January 2018 statements through his representative that the VA examiner's December 2012 opinion violates the U.S. Court of Appeals for Veterans Claims holding in Hensley v. Brown, 5 Vet App. 155 (1993).  Specifically, the Veteran contends that the VA examiner's rationale did not account for the Veteran's statements regarding exposure to noise from a computer and firing range while on active duty.  Hensley supports the proposition that Veteran's normal hearing examination upon separation does not foreclose entitlement to service connection; however, the record here does not include probative evidence showing a causal relationship between the Veteran's service and his sensorineural hearing loss.  Moreover, the VA examination report reflects the VA examiner's consideration of the Veteran's noise exposure while on active duty.

The Board also notes the Veteran's statement from February 2013 contending that he did not receive an audiological examination during the medical examination preceding his separation from active service and that the results reflected in that examination were "penciled in."  There is a presumption of regularity that service treatment providers and other government officials perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994); Ashley v. Derwinski, 2 Vet. App. 307 (1992).  Clear evidence to the contrary is required to overcome that presumption.  See Ashley, 2 Vet. App. at 309.  The Veteran's statement is the only evidence of record indicating the examination was not performed.  The Veteran made the statement more than 30 years after the examination.  There is no indication in the record that audiogram examination results were forged.  The Veteran's June 2014 statement, made through his representative, argues that a blank audiogram card supports the Veteran's contention.  The Veteran's service treatment records include a blank audiogram card dated April 11, 1975.  The Veteran's examination prior to separation from active service was on July 9, 1979, and the record does not include a blank audiogram card from the period immediately preceding the Veteran's separation examination.  The Board concludes that the Veteran's contention is not credible, clear evidence sufficient to overcome the presumption of regularity.  See id.; see also Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (identifying factors the Board may consider when evaluating the credibility of evidence); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (same).

In light of the foregoing, the preponderance of probative evidence of record is against the Veteran's claim for entitlement to service connection for bilateral sensorineural hearing loss.  Because the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Service connection for bilateral sensorineural hearing loss is therefore denied.

B.	An Acquired Psychiatric Disorder, to Include PTSD

The Veteran has current diagnoses for non-specific depression disorder, unspecified anxiety disorder, and alcohol dependency.  He contends that those disorders arose during his active air service.  

As an initial matter, the Board notes that the Veteran's alcohol dependency is not eligible for service connection.  VA regulations state that no compensation shall be paid if a disability is the result of alcohol abuse, defined as the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  38 C.F.R. § 3.301(a), (d); see also 38 U.S.C. § 105; 38 C.F.R. § 3.1(m).  Furthermore, VA's General Counsel has ruled that direct service connection for a disability which results from a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits where, as here, the claim was filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  Service connection may be recognized for an alcohol or drug abuse disability where clear medical evidence shows that the disability is secondary to, or a symptom of, a service-connected disability.  See Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  That is not the situation here.  Thus, Board will not evaluate whether the Veteran is entitled to service connection for his diagnosed alcohol dependency and instead focus its analysis on the Veteran's diagnoses of non-specific depression disorder and unspecified anxiety disorder.

In November 2004, the Veteran reported that he has had bouts of depression since he was a child, and in June 2010 reported that he had passive suicidal ideation since an early age.

The Veteran's medical examinations upon entry to and separation from active service do not note any psychiatric disorders.  Service treatment records from April 1976 and May 1976 report an episode where the Veteran had difficulty sleeping.  He was prescribed valium, which resolved his difficulties falling asleep.  The Veteran reported in February 2013 that he did not attempt to refill the valium prescription, opting instead to handle his sleep issues on his own.  

A VA memo from January 2013 made a formal finding that records from a mental health clinic associated with the Veteran's duty location while on active duty were not available for review.

The Veteran received PTSD screenings in November 2004, January 2005, and June 2014.  Those screenings were all negative, and the record does not include a diagnosis for PTSD.

In January 2005, the Veteran received a psychological evaluation.  The treatment records note that the Veteran satisfied the criteria for bi-polar depressive disorder and depression, but not an anxiety disorder.

In February and March 2005, the Veteran received psychological support from a VA social worker.  Treatment records for those sessions note that buspar was effective and helped the Veteran manage his mood.

In June 2010, the Veteran reported to a VA medical center emergency department following his sister's concerns for his safety.  At that time, the Veteran's wife had informed him of her plans to divorce him after 35 years of marriage.  The Veteran reported fleeting thoughts of suicide, but he denied having any plans to commit suicide and stated that he would never hurt himself.  Emergency department personnel diagnosed the Veteran with depression and anxiety, and released him into his sister's care.

VA medical center treatment records show that the Veteran received regular mental health services for depression, anxiety, and alcohol dependency from June 2010 to at least April 2012.  The Veteran was initially prescribed bupropion and celexa.  In April 2013, venlafaxine replaced celexa due to concerns regarding possible cardiac complications with celexa.  Those pharmacological treatments helped the Veteran manage his symptoms for anxiety and depression.  Treatment records note improved mood on the pharmacological regiment and regular encouragement for the Veteran to keep his mental health appointments.

The Veteran was provided a VA examination for an acquired psychiatric disorder in May 2014.  The examiner noted three diagnoses:  non-specific depression disorder, unspecified anxiety disorder, and alcohol dependency.  The examiner noted the past diagnosis for bi-polar disorder, but concluded that there was no evidence of bi-polar disorder upon examination.  The VA examiner also noted no evidence that the Veteran had PTSD.  The examiner determined it was possible to differentiate the symptoms associated with the three diagnoses:  the Veteran's affective or mood disorders responded to anti-depressant medication, and he self-medicated sleeplessness with alcohol.  The VA examiner noted the Veteran's family background, to include his childhood, service treatment records and his divorce after more than 35 years of marriage.  Based on his review of the claims file and his psychiatric evaluation of the Veteran, the VA examiner opined that the Veteran's in-service sleep disturbance was not an initial manifestation of the Veterans' current depression disorder.  The VA examiner concluded further that the Veteran's current insomnia is less likely as not caused by or a result of the Veteran's current depression or anxiety.  The VA examiner reasoned that the sleep disturbance was symptomatically treated with valium over a relatively short period of time, and the Veteran's service treatment records for April and May 1976 do not discuss or diagnose depression or anxiety.

The Board finds the VA examiner's opinion highly probative.  The VA examiner's opinion was predicated on a psychiatric examination, a consideration of the Veteran's lay statements, and a detailed review of the Veteran's claims folder.  The VA examiner's report addressed service treatment records from April and May 1976 concerning a period of insomnia, and rationalized the opinion against the Veteran's current reports of sleeplessness.  The VA examiner found it less likely than not that the Veteran's depression and anxiety disorders manifested in or were caused by the Veteran's active service.

In light of the foregoing, the Board concludes that the Veteran is not entitled to service connection for non-specific depression disorder or unspecified anxiety disorder.  Moreover, the Veteran does not have a current diagnosis for PTSD.  As noted above, VA regulations do not permit service connection for the Veteran's alcohol dependency.  Accordingly entitlement to service connection for an acquired psychiatric disorder is denied. 

In reaching this conclusion, the Board has considered the Veteran's June 2014 statement, submitted through his representative, contending that the May 2014 VA examination is inadequate.  Specifically, the Veteran contends that the VA examiner was incompetent based on the observation that the Veteran treated his sleeplessness with alcohol.  The Veteran's contention is unavailing; VA examiners are presumed to be competent absent specific evidence to the contrary.  See Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  The Veteran contends further that the reported consumption of alcohol while on active duty suggests an underlying mental health problem.  The Veteran is not competent to report symptoms; however, he is not competent to determine that his alcohol consumption in service warranted a diagnosis for a mental health condition.  See Jandreau, 492 F.3d at 1376-77.  Moreover, the VA examiner also concluded that the Veteran's symptoms for depression and anxiety were separate and distinct from his current insomnia and alcohol dependency.  The VA examiner also considered whether the Veteran's sleeplessness in service was a manifestation of the Veteran's current diagnoses for depression and anxiety, and determined that the sleeplessness-which the Veteran treated with alcohol-was not etiologically related to the Veteran's current depression and anxiety disorders.

The Board has also considered the Veteran's February 2013 statement submitted as his notice of disagreement.  The Veteran reported stress related to his concerns about his family's welfare in the event of a nuclear attack.  The Veteran recounted the treatment he received for sleeplessness in service, and how he had periods of depression following service.  He reported anxiety when he was in public places, noting that he sat where he can watch the door and was not comfortable when people approached him from behind.  He also reported panic when there were unexpected knocks on the door of his home.  The Veteran is competent to report his symptoms, and the Board finds the Veteran's statement credible.  However, the Veteran is not competent to diagnosis mental health disorders during his active service.  See Jandreau, 492 F.3d at 1376-77.  Moreover, the February 2013 statement cannot demonstrate continuity of symptomatology dating back to the Veteran's active service for purposes of service connection because depression and anxiety are not recognized chronic conditions, and the record does not demonstrate that the Veteran suffered from psychoses.  See 38 C.F.R. § 3.309(a); Walker, 708 F.3d at 1338-39.

The Board has also considered a June 2014 statement from the Veteran stating that he suffered from a mental disability in service but did not seek treatment at that time.  The Veteran also stated that family members noted changes in his personality and behavior after service, to include sleep issues, anger outbursts, and isolation.  The Board finds that the Veteran is competent to report that he did not seek treatment and he is competent to report what his family observed to the extent he is sharing what his family members have told him.  Again, the Veteran is not competent to opine that he had a diagnosable mental disorder in service, which is not objectively observable and beyond common lay knowledge.  See Jandreau, 492 F.3d at 1376-77.  Moreover, the family's observations cannot demonstrate continuity of symptomatology for purposes of service connection because depression and anxiety are not recognized chronic conditions, and the record is absent of any evidence that the Veteran suffered from psychoses.  See 38 C.F.R. 3.309(a); see Walker, 708 F.3d at 1338-39.

The Board has also considered a June 2014 statement from the Veteran's sister.  The statement reported the sister's impression of the changes in the Veteran's personality after separation from active service.  She stated that the Veteran had a normal childhood and was proud to serve his country; however, after service she reported that he was angry, defensive, and irritable for no apparent reason.  She also reported that he had difficulty relaxing, resting, and sleeping, was often fatigued, and could not remain focused on tasks.  She reported that the Veteran's family hoped the Veteran's symptoms would ease; however, they did not.  She noted that seeking medical attention for mental health issues was not common in their community, but she convinced the Veteran to seek help following the news that the Veteran's wife was going to divorce him during the summer of 2010.  She expressed gratitude for the services that the Veteran has received from VA medical centers and noted that his mood had improved.  She noted that the Veteran seemed to have had some depressive symptoms, and highlighted that he continued to have difficulty concentrating and sleeping.

The Board finds that the statement from the Veteran's sister is competent and credible with respect to the Veteran's behavior following his active service.  However, the Veteran's sister is not competent to diagnose psychiatric conditions or opine on the etiology of the Veteran's psychiatric conditions because such determinations exceed the scope of common lay knowledge and are not objectively observable.  Jandreau, 492 F.3d at 1376-77.  Insofar as the statement from the Veteran's sister may demonstrate a continuity of symptomatology, the Board again notes that depression and anxiety are not recognized chronic conditions, and the record does not demonstrate that the Veteran suffered from psychoses.  See 38 C.F.R. 3.309(a); see Walker, 708 F.3d at 1338-39.

In light of the foregoing, the Board determines that the weight of the probative evidence of record is against the Veteran's claim for entitlement to service connection.  Therefore, the benefit-of-the-doubt doctrine does not apply, see 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53, and entitlement to service connection for is denied.


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is denied.

Entitlement to service connection psychiatric disability is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


